
	
		I
		110th CONGRESS
		1st Session
		S. 775
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			August 3, 2007
			Referred to the Committee on Transportation and
			 Infrastructure
		
		AN ACT
		To establish a National Commission on the
		  Infrastructure of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 National Infrastructure Improvement
			 Act of 2007.
		2.DefinitionsIn this Act:
			(1)AcquisitionThe
			 term acquisition includes any necessary activities for siting a
			 facility, equipment, structures, or rolling stock by purchase, lease-purchase,
			 trade, or donation.
			(2)CommissionThe
			 term Commission means the National Commission on the
			 Infrastructure of the United States established by section 3(a).
			(3)ConstructionThe
			 term construction means—
				(A)the design,
			 planning, and erection of new infrastructure;
				(B)the expansion of
			 existing infrastructure;
				(C)the
			 reconstruction of an infrastructure project at an existing site; and
				(D)the installation
			 of initial or replacement infrastructure equipment.
				(4)Infrastructure
				(A)In
			 generalThe term infrastructure means a nonmilitary
			 structure or facility, and any equipment and any nonstructural elements
			 associated with such a structure or facility.
				(B)InclusionsThe
			 term infrastructure includes—
					(i)a
			 surface transportation facility (such as a road, bridge, highway, public
			 transportation facility, and freight and passenger rail), as the Commission, in
			 consultation with the National Surface Transportation Policy and Revenue Study
			 Commission established by section 1909(b)(1) of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law
			 109–59; 119 Stat. 1471), determines to be appropriate;
					(ii)a
			 mass transit facility;
					(iii)an airport or
			 airway facility;
					(iv)a
			 resource recovery facility;
					(v)a
			 water supply and distribution system;
					(vi)a
			 wastewater collection, conveyance, or treatment system, and related
			 facilities;
					(vii)a
			 stormwater treatment system to manage, reduce, treat, or reuse municipal
			 stormwater;
					(viii)waterways,
			 locks, dams, and associated facilities;
					(ix)a
			 levee and any related flood damage reduction facility;
					(x)a
			 dock or port; and
					(xi)a
			 solid waste disposal facility.
					(5)Nonstructural
			 elementsThe term nonstructural elements includes
			 —
				(A)any feature that
			 preserves and restores a natural process, a landform (including a floodplain),
			 a natural vegetated stream side buffer, wetland, or any other topographical
			 feature that can slow, filter, and naturally store storm water runoff and flood
			 waters;
				(B)any natural
			 design technique that percolates, filters, stores, evaporates, and detains
			 water close to the source of the water; and
				(C)any feature that
			 minimizes or disconnects impervious surfaces to slow runoff or allow
			 precipitation to percolate.
				(6)MaintenanceThe
			 term maintenance means any regularly scheduled activity, such as a
			 routine repair, intended to ensure that infrastructure continues to operate
			 efficiently and as intended.
			(7)RehabilitationThe
			 term rehabilitation means an action to extend the useful life or
			 improve the effectiveness of existing infrastructure, including—
				(A)the correction of
			 a deficiency;
				(B)the modernization
			 or replacement of equipment;
				(C)the modernization
			 of, or replacement of parts for, rolling stock relating to
			 infrastructure;
				(D)the use of
			 nonstructural elements; and
				(E)the removal of
			 infrastructure that is deteriorated or no longer useful.
				3.Establishment of
			 commission
			(a)EstablishmentThere
			 is established a commission to be known as the National Commission on
			 the Infrastructure of the United States to ensure that the
			 infrastructure of the United States—
				(1)meets current and
			 future demand;
				(2)facilitates
			 economic growth;
				(3)is maintained in
			 a manner that ensures public safety; and
				(4)is developed or
			 modified in a sustainable manner.
				(b)Membership
				(1)CompositionThe
			 Commission shall be composed of 8 members, of whom—
					(A)2 members shall
			 be appointed by the President;
					(B)2 members shall
			 be appointed by the Speaker of the House of Representatives;
					(C)1 member shall be
			 appointed by the minority leader of the House of Representatives;
					(D)2 members shall
			 be appointed by the majority leader of the Senate; and
					(E)1 member shall be
			 appointed by the minority leader of the Senate.
					(2)QualificationsEach
			 member of the Commission shall—
					(A)have experience
			 in 1 or more of the fields of economics, public administration, civil
			 engineering, public works, construction, and related design professions,
			 planning, public investment financing, environmental engineering, or water
			 resources engineering; and
					(B)represent a
			 cross-section of geographical regions of the United States.
					(3)Date of
			 appointmentsThe members of the Commission shall be appointed
			 under paragraph (1) not later than 90 days after the enactment of this
			 Act.
				(c)Term;
			 vacancies
				(1)TermA
			 member shall be appointed for the life of the Commission.
				(2)VacanciesA
			 vacancy in the Commission—
					(A)shall not affect
			 the powers of the Commission; and
					(B)shall be filled,
			 not later than 30 days after the date on which the vacancy occurs, in the same
			 manner as the original appointment was made.
					(d)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold the
			 initial meeting of the Commission.
			(e)MeetingsThe
			 Commission shall meet at the call of the Chairperson or the request of the
			 majority of the Commission members.
			(f)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
			(g)Chairperson and
			 vice chairpersonThe Commission shall select a Chairperson and
			 Vice Chairperson from among the members of the Commission.
			4.Duties
			(a)Study
				(1)In
			 generalNot later than February 15, 2009, the Commission shall
			 complete a study of all matters relating to the state of the infrastructure of
			 the United States.
				(2)Matters to be
			 studiedIn carrying out paragraph (1), the Commission shall study
			 matters such as—
					(A)the capacity of
			 infrastructure to sustain current and anticipated economic development and
			 competitiveness, including long-term economic growth, including the potential
			 return to the United States economy on investments in new infrastructure as
			 opposed to investments in existing infrastructure;
					(B)the age and
			 condition of public infrastructure (including congestion and changes in the
			 condition of that infrastructure as compared with preceding years);
					(C)the methods used
			 to finance the construction, acquisition, rehabilitation, and maintenance of
			 infrastructure (including general obligation bonds, tax-credit bonds, revenue
			 bonds, user fees, excise taxes, direct governmental assistance, and private
			 investment);
					(D)any trends or
			 innovations in methods used to finance the construction, acquisition,
			 rehabilitation, and maintenance of infrastructure;
					(E)investment
			 requirements, by type of infrastructure, that are necessary to maintain the
			 current condition and performance of the infrastructure and the investment
			 needed (adjusted for inflation and expressed in real dollars) to improve
			 infrastructure in the future;
					(F)based on the
			 current level of expenditure (calculated as a percentage of total expenditure
			 and in constant dollars) by Federal, State, and local governments—
						(i)the
			 projected amount of need the expenditures will meet 5, 15, 30, and 50 years
			 after the date of enactment of this Act; and
						(ii)the levels of
			 investment requirements, as identified under subparagraph (E);
						(G)any trends or
			 innovations in infrastructure procurement methods;
					(H)any trends or
			 innovations in construction methods or materials for infrastructure;
					(I)the impact of
			 local development patterns on demand for Federal funding of
			 infrastructure;
					(J)the impact of
			 deferred maintenance; and
					(K)the collateral
			 impact of deteriorated infrastructure.
					(b)RecommendationsThe
			 Commission shall develop recommendations—
				(1)on a Federal
			 infrastructure plan that will detail national infrastructure program
			 priorities, including alternative methods of meeting national infrastructure
			 investment needs to effectuate balanced economic development;
				(2)on infrastructure
			 improvements and methods of delivering and providing for infrastructure
			 facilities;
				(3)for analysis or
			 criteria and procedures that may be used by Federal agencies and State and
			 local governments in—
					(A)inventorying
			 existing and needed infrastructure improvements;
					(B)assessing the
			 condition of infrastructure improvements;
					(C)developing
			 uniform criteria and procedures for use in conducting the inventories and
			 assessments; and
					(D)maintaining
			 publicly accessible data; and
					(4)for proposed
			 guidelines for the uniform reporting, by Federal agencies, of construction,
			 acquisition, rehabilitation, and maintenance data with respect to
			 infrastructure improvements.
				(c)Statement and
			 recommendationsNot later than February 15, 2010, the Commission
			 shall submit to Congress—
				(1)a detailed
			 statement of the findings and conclusions of the Commission; and
				(2)the
			 recommendations of the Commission under subsection (b), including
			 recommendations for such legislation and administrative actions for 5-, 15-,
			 30-, and 50-year time periods as the Commission considers to be
			 appropriate.
				5.Powers of the
			 commission
			(a)HearingsThe
			 Commission shall hold such hearings, meet and act at such times and places,
			 take such testimony, administer such oaths, and receive such evidence as the
			 Commission considers advisable to carry out this Act.
			(b)Information
			 from Federal agencies
				(1)In
			 generalThe Commission may secure directly from a Federal agency
			 such information as the Commission considers necessary to carry out this
			 Act.
				(2)Provision of
			 informationOn request of the Chairperson of the Commission, the
			 head of the Federal agency shall provide the information to the
			 Commission.
				(c)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
			(d)ContractsThe
			 Commission may enter into contracts with other entities, including contracts
			 under which 1 or more entities, with the guidance of the Commission, conduct
			 the study required under section 4(a).
			(e)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other agencies of the Federal
			 Government.
			6.Commission
			 personnel matters
			(a)Compensation of
			 membersA member of the Commission shall serve without pay, but
			 shall be allowed a per diem allowance for travel expenses, at rates authorized
			 for an employee of an agency under subchapter I of chapter 57 of title 5,
			 United States Code, while away from the home or regular place of business of
			 the member in the performance of the duties of the Commission.
			(b)Staff
				(1)In
			 generalThe Chairperson of the Commission may, without regard to
			 the civil service laws, including regulations, appoint and terminate an
			 executive director and such other additional personnel as are necessary to
			 enable the Commission to perform the duties of the Commission.
				(2)Confirmation of
			 executive directorThe employment of an executive director shall
			 be subject to confirmation by a majority of the members of the
			 Commission.
				(3)Compensation
					(A)In
			 generalExcept as provided in subparagraph (B), the Chairperson
			 of the Commission may fix the compensation of the executive director and other
			 personnel without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates.
					(B)Maximum rate of
			 payIn no event shall any employee of the Commission (other than
			 the executive director) receive as compensation an amount in excess of the
			 maximum rate of pay for Executive Level IV under section 5315 of title 5,
			 United States Code.
					(c)Detail of
			 Federal government employees
				(1)In
			 generalAn employee of the Federal Government may be detailed to
			 the Commission without reimbursement.
				(2)Civil service
			 statusThe detail of a Federal employee shall be without
			 interruption or loss of civil service status or privilege.
				(d)Procurement of
			 temporary and intermittent servicesOn request of the Commission,
			 the Secretary of the Army, acting through the Chief of Engineers, shall
			 provide, on a reimbursable basis, such office space, supplies, equipment, and
			 other support services to the Commission and staff of the Commission as are
			 necessary for the Commission to carry out the duties of the Commission under
			 this Act.
			7.Reports
			(a)Interim
			 reportsNot later than 1 year after the date of the initial
			 meeting of the Commission, the Commission shall submit an interim report
			 containing a detailed summary of the progress of the Commission, including
			 meetings and hearings conducted during the interim period, to—
				(1)the
			 President;
				(2)the Committees on
			 Transportation and Infrastructure and Natural Resources of the House of
			 Representatives; and
				(3)the Committees on
			 Environment and Public Works, Energy and Natural Resources, and Commerce,
			 Science, and Transportation of the Senate.
				(b)Final
			 reportOn termination of the Commission under section 9, the
			 Commission shall submit a final report containing a detailed statement of the
			 findings and conclusions of the Commission and recommendations for legislation
			 and other policies to implement those findings and conclusions, to—
				(1)the
			 President;
				(2)the Committees on
			 Transportation and Infrastructure and Natural Resources of the House of
			 Representatives; and
				(3)the Committees on
			 Environment and Public Works, Energy and Natural Resources, and Commerce,
			 Science, and Transportation of the Senate.
				(c)TransparencyA
			 report submitted under subsection (a) or (b) shall be made available to the
			 public electronically, in a user-friendly format, including on the
			 Internet.
			8.FundingFor each of fiscal years 2008 through 2010,
			 upon request by the Commission—
			(1)using amounts made available to the
			 Secretary of Transportation from any source or account other than the Highway
			 Trust Fund, the Secretary of Transportation shall transfer to the Commission
			 $750,000 for use in carrying out this Act;
			(2)using amounts
			 from the General Expenses account of the Corps of Engineers (other than amounts
			 in that account made available through the Department of Defense), the
			 Secretary of the Army, acting through the Chief of Engineers, shall transfer to
			 the Commission $250,000 for use in carrying out this Act; and
			(3)the Administrator
			 of the Environmental Protection Agency shall transfer to the Commission
			 $250,000 for use in carrying out this Act.
			9.Termination of
			 commissionThe Commission
			 shall terminate on September 30, 2010.
		
	
		
			Passed the Senate
			 August 2, 2007.
			NANCY ERICKSON,
			Secretary.
		
	
